Citation Nr: 1023377	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran had active duty from April 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral 
hearing loss is not etiologically due to his military 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his 
claim.  In this case, the Veteran was notified of the types 
of information and evidence necessary to substantiate the 
claim for service connection, as well as the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, by a letter in September 2007, before the adverse 
rating that is the subject of this appeal.  This letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned, as required by Dingess v. Nicholson, 
supra.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his 
service treatment records and service personnel records.  The 
record also contains the Veteran's private medical records, 
and the Veteran was afforded a VA medical examination and 
opinion, which is contained in the record.  The Veteran has 
not indicated that there are any available additional 
pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice.

History and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, a showing of continuity of symptomatology after 
service will generally be necessary to establish a service 
connection.  In addition, service connection may be granted 
for an organic disease of the nervous system, such as 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be also granted for a disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types and circumstances of service, as 
evidenced by the service records, the official history of 
each organization in which he served, the military records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's November 1965 and November 1966 pre-induction 
medical examination reports both show normal hearing in the 
right and left ears.  The Veteran's January 1969 separation 
medical examination report shows 5 decibels at 500 Hertz and 
10 decibels at 4000 Hertz in the right ear; and 10 decibels 
at 500 Hertz and 15 decibels at 4000 Hertz in the left ear.  
The Board notes that the Veteran's hearing remained well 
within normal hearing ranges for VA purposes at service 
separation.  See 38 C.F.R. § 3.385 (For VA purposes, impaired 
hearing exists when the auditory threshold in any of the 
frequencies from 500 to 4000 Hertz is 40 decibels or greater, 
or when the auditory threshold for at least three frequencies 
are 26 decibels or greater).

A December 2007 VA examination report indicates a diagnosis 
of bilateral sensorineural hearing loss.  The audiometric 
examination at that time showed that the Veteran displayed an 
auditory threshold of 10 decibels at 500 Hertz, 20 decibels 
at 1000 Hertz, 30 decibels at 2000 Hertz, 50 decibels at 3000 
Hertz and 55 decibels at 4000 Hertz in the right ear.  In the 
left ear, the Veteran displayed an auditory threshold of 10 
decibels at 500 Hertz, 35 decibels at 1000 Hertz, 60 decibels 
at 2000 Hertz, 60 decibels at 3000 Hertz and 70 decibels at 
4000 Hertz.

During the 2007 VA examination, the Veteran stated that he 
had been exposed to artillery noises for 11 months during his 
active duty.  The Veteran's DD-214 confirms that the Veteran 
qualified expert on his M-14 rifle.  The Veteran stated that 
he had not used any hearing protection during that time.  The 
examiner also questioned the Veteran regarding his civilian 
exposure to loud noises.  The Veteran reported that he had 
been exposed to some noise from machines when he worked as a 
plant manager for a fence company, but the Veteran estimated 
that he was exposed to hazardous noise for less than 1% of 
his civilian career.  The Veteran also indicated that he had 
been exposed recreationally to loud noise from a lawn mower.

The examiner noted that he had reviewed the Veteran's claims 
file and all relevant records.  The examiner diagnosed the 
Veteran with normal sloping to moderate high frequency 
hearing loss in the right ear and mild sloping to moderately 
severe sensorineural hearing loss in his left ear.  The 
examiner opined that the Veteran's hearing loss was not as 
least as likely as not due to the Veteran's military service.  
The examiner reasoned that, based on a review of the 
Veteran's claims file and service treatment records, a 
plausible nexus did not exist because the Veteran's pre-
induction and separation examinations both showed normal 
hearing.

The Board finds, based on the December 2007 VA examination 
results, that the Veteran has a current diagnosis of 
bilateral hearing loss within VA standards, thus meeting the 
first element necessary to establish service connection.  
With respect to the existence of an in-service incurrence of 
a disease or injury, the Board notes the service treatment 
records show no complaints of any kind relating to hearing 
loss during service.  However, the Veteran is competent to 
testify to his in-service exposure to artillery weapons fire, 
and the Veteran's DD-214 confirms that the Veteran handled M-
14s.  Additionally, the VA examiner (in December 2007) 
partially attributed the Veteran's tinnitus to in-service 
noise exposure.  Therefore, the Board finds it reasonable to 
conclude that the Veteran was exposed to artillery noise 
during his military service. 

With respect to the third required element, a medical nexus 
between the current diagnosis and the in-service occurrence, 
the Board finds that a medical nexus does not exist.  The 
Veteran's January 1969 separation examination report shows 
relatively little decrease in hearing during service.  The VA 
examiner relied on these records, which revealed normal 
audiometric findings at service discharge, in opining that 
the Veteran's current hearing loss disability was not 
connected to his military service.  The Veteran submitted a 
February 2008 VA examination and a January 2008 private 
audiological record; however, neither of these documents 
offers any evidence or opinion that is inconsistent with the 
December 2007 VA examination.  Furthermore, the Veteran's 
first complaint of hearing loss occurred more than thirty 
years after he left the military, and the Veteran was exposed 
to loud noises as a civilian.  The Court has indicated that 
the absence of clinical evidence showing symptoms or 
pathology of a disability for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  
Therefore, the Board finds that no medical nexus exists, and 
service connection for bilateral hearing loss is denied.

In reaching this conclusion, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


